DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 01/06/2021.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments on the 35 U.S.C. 102 rejection have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The claims recite:
“obtaining an alternative word set based on at least one of search statement in a search record or content of a browsed page in a browsing record;
for each alternative word in the alternative word set:
determining second information stream data and a preset attribute value corresponding to the second information stream data matching the alternative word; (A)
calculating a product of the attribute value corresponding to the alternative word and a first probability corresponding to the alternative word;
obtaining a score corresponding to the alternative word by weighted summation on the attribute value, the first probability, and the product; and
selecting, from the alternative word set, a predetermined number of alternative words as keywords according to an order of the scores from high to low; (B)
determining, in the preset information stream data set, second information stream data matching the keyword; (C)
determining, in the preset information stream data set, second information stream data matching the keyword” (D)

In limitation C, it is indefinite how one “keyword” is derived from “keywords” in the previous limitation.

Limitations A and D seem repetitive and indefinite because A recites “second information stream data matching the alternative word” and D recites “second information stream data matching the keyword”. In limitation D, “second information stream data” also does not refer back to “second information stream data” in A and therefore its meaning is indefinite.

Applicant is advised to revise all claims for similar errors. 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-4, 9-12, 17-20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ramer et al. (US 2014/0181825, “Ramer”) in view of Zhao et al. (US 9,406,077, “Zhao”).


in response to an information stream data acquisition request sent by a terminal (fig. 20, [0852], a user enters a query for a web page (a musician’s page) or information (a musician)—read as the first information stream data-- on a device 102), performing a query to obtain first information stream data ([0852], the webpage containing the queried information is delivered and displayed at the device);
obtaining an alternative word set based on at least one of search statement in a search record or content of a browsed page in a browsing record ([0856], [0857], users previous search queries , content downloaded and sites visited are used to get keywords such as MP3, Ringtones… as in [0863]);
determining, in a preset information stream data set, second information stream data matching a keyword (from the alternative word set) ([0856], advertisements (ads) -- read as the second information stream data -- are determined based on user record of browsing, and past interactions containing metadata or keywords; [0864], a mobile communication facility with many past performances of MP3 downloads, but no online concert ticket purchases may be a prime candidate to receive ticket purchase content (ads based on keywords similarity such as “MP3”, “music”, etc., and a keyword difference “ticket”), and or receive ticket purchase content with priority over news content, and so forth; [0153], ads are associated with preset keywords);
generating to-be-pushed data based on the first information stream data and the determined second information stream data and pushing the to-be-pushed data to the terminal (fig. 20, the web page is pushed to the device including the queried information based on the query (the musician’s page content) and the ads based on the user record (musical ads based on the browsing history)).

Ramer does not disclose for each alternative word in the alternative word set:
determining second information stream data and a preset attribute value corresponding to the second information stream data matching the alternative word;
calculating a product of the attribute value corresponding to the alternative word and a first probability corresponding to the alternative word;
obtaining a score corresponding to the alternative word by weighted summation on the attribute value, the first probability, and the product; and
selecting, from the alternative word set, a predetermined number of alternative words as keywords according to an order of the scores from high to low;
Zhao disclose for each alternative word in the alternative word set:
determining second information stream data and a preset attribute value corresponding to the second information stream data matching the alternative word (fig. 1A, determining keywords and matching ads of each keyword based on an ad request);
calculating a product of the attribute value corresponding to the alternative word and a first probability corresponding to the alternative word; obtaining a score corresponding to the alternative word by weighted summation on the attribute value, the first probability, and the product (fig. 1A, col. 4 , last par., col. 5, l. 29-col. 6, l. 14, for each keyword i, calculating keyword score KW_score_i based on a weighted summation of kw_i and phil_i (which are products of Q_i and phil_ads_i or attribute values and doc_weight_i or probability)); and

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Zhao’s teachings of keyword scoring to Ramer’s system in order to enhance Ramer’s system with better keyword determination for producing closely matched ads.

For claim 2, Ramer discloses the first probability is determined, on a basis of a pre-trained first probability determination model, which is used to characterize a corresponding relationship between at least one of the following information items and the first probability: account information of an account associated with the terminal, a device type of the terminal, a browser type of a browser used by the terminal, the alternative word, information of an industry to which the alternative word belongs, or source of the alternative word ([0863], based on a device’s past record/history (or account of the terminal), using algorithms to associate stream data such as MP3 data, ringtones, inline music sites each associated with a frequency rank, [0864], correlation coefficient for each activity with an ad interaction, for example, from a user’s history, MP3 download has a 0.23 probability of buying a concert ticket, a 0.04 probability of downloading real estate listings).


Zhao discloses for each piece of information stream data in the preset information stream data set, an attribute value corresponding to the piece of information stream data is preset (fig. 1A, col. 4 , last par., col. 5, l. 29-col. 6, l. 14, for each keyword i, calculating keyword score KW_score_i based on a weighted summation of kw_i and phil_i (which are products of Q_i and phil_ads_i or attribute values and doc_weight_i or probability), Q_i are preset).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Zhao’s teachings of keyword scoring to Ramer’s system in order to enhance Ramer’s system with better keyword determination for producing closely matched ads.

For claim 4, Ramer discloses obtaining an alternative word set comprises:
performing at least one of statistical analysis or semantic parsing on the at least one of the search statement or the content, to extract at least one core word ([0867]-[0868], a search is broken down to keywords, i.e., a website request for train schedules from Boston to NYC is broken down to “travel”, “train”, “vacation”, “Boston”, “New York”);
expanding each core word in the at least one core word to obtain an expanded word, wherein the expanded word comprises at least one of the following: a synonym of the core word, a near-synonym of the core word, or an associated word of the core 

Claims 9-12 are rejected for the same rationale in claims 1-4. See Ramer, [0328] for computer processor and memory.

Claims 17-20 are rejected for the same rationale in claims 1-4. See Ramer, [0328] for computer processor, memory, storage.

Claim(s) 5, 6, 8, 13, 14, 16 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ramer-Zhao in view of Sugiura (US 2016/0055545) and Glover et al. (US 2016/0358216, “Glover”).

For claim 5, Ramer-Zhao discloses aggregating the first information stream data and the selected second information stream data to generate to-be-pushed data (Zhao, fig. 20).
Ramer-Zhao does not disclose the generating to-be-pushed data based on the first information stream data and the determined second information stream data comprises: in response to the number of the determined second information stream data being greater than a preset number, executing the following score determination operation for each piece of second information stream data in the determined second information stream data.
executing a scoring scheme for targets (ads) if the number of targets is more than a number).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Sugiura’s teachings to Ramer-Zhao’ system to only execute the scoring algorithm when the number of ads is higher than a preset number (for example the number of ads that the device can display) in order to trim down execution in cases where only a few number of ads are found then execution of the scoring algorithm is not necessary, thereby conserving computing resources.
Ramer-Zhao-Sugiura does not disclose:
acquiring a preset attribute value corresponding to the second information stream data; 
respectively determining, on a basis of a pre-trained second probability determination model, a second probability of receiving a request sent by the terminal for visiting a page pointed to by the second information stream data, wherein the second probability determination model is used to characterize a corresponding relationship between at least one of the following information items and the second probability: account information of an account associated with the terminal, a device type of the terminal, type information of a browser used by the terminal, or feature information of the second information stream data; and determining a score of the second information stream data based on the acquired attribute value and the second probability;

Glover discloses:
acquiring a preset attribute value corresponding to the second information stream data;  respectively determining, on a basis of a pre-trained second probability determination model, a second probability of receiving a request sent by the terminal for visiting a page pointed to by the second information stream data, wherein the second probability determination model is used to characterize a corresponding relationship between at least one of the following information items and the second probability: account information of an account associated with the terminal, a device type of the terminal, type information of a browser used by the terminal, or feature information of the second information stream data; and determining a score of the second information stream data based on the acquired attribute value and the second probability; selecting, from the determined second information stream data, a preset number of second information stream data according to an order of the scores from high to low ([0032], a score for each ad is calculated based on a bid price /preset value and a probability that the user will select the ad (based on a user record of past selections)).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Glover’s teachings of scoring algorithm to Ramer-Zhao-Sugiura’s in order to maximize ad bid returns and also user selection probability.

Claims 6, 8, 13, 14, 16 is rejected for the same rationale in claim 5.

Allowable Subject Matter and Reasons for Allowance
Claims 7, 15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for allowance:
By interpreting the claims in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in claims 7, 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIEU T HOANG/Primary Examiner, Art Unit 2452